Citation Nr: 9909285	
Decision Date: 04/01/99    Archive Date: 04/19/99

DOCKET NO.  95-05 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1972, with service in the Republic of Vietnam from January 
1971 to May 1971.  The appellant is the veteran's divorced, 
former spouse, and the mother and custodian of his daughter. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
appellant's claim for service connection for the cause of the 
veteran's death, and entitlement to Chapter 35 benefits.


FINDINGS OF FACT

1.  At the time of the veteran's death in July 1991, service 
connection was in effect for residuals of gun shot wound to 
the right buttock with retained foreign body, evaluated as 
10 percent disabling, and bilateral, defective hearing, 
evaluated as noncompensably disabling.  

2.  The official certificate of death listed the immediate 
cause of the veteran's death as pneumonia due to or as a 
consequence of metastatic melanoma.  

3.  The appellant's claim for service connection for the 
cause of the veteran's death is not accompanied by any 
medical evidence in support of her claim.

4.  The claim for service connection for the cause of the 
veteran's death is not plausible.

5.  The veteran is not shown to have died of a service-
connected disability, did not have a permanent total service-
connected disability nor was a permanent total service-
connected disability in existence at the time of his death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded. 38 U.S.C.A. §§ 1110, 
1310; 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1998).

2.  The eligibility criteria for Chapter 35 educational 
benefits have not been met. 38 U.S.C.A. §§ 3500, 3501 (West 
1991); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to pneumonia or metastatic 
melanoma.  The report of his January 1972 separation 
examination indicated that no abnormalities of the skin, or 
chest and lungs were found on clinical evaluation.  

Service connection was granted in March 1972 for residuals of 
gun shot wound to the right buttock with retained foreign 
body, evaluated as 10 percent disabling, and bilateral, 
defective hearing, evaluated as noncompensably disabling.  

Of record are private medical records which show that on 
chest x-rays conducted in April 1990, the impression was as 
follows: right hilar mass, with prime consideration 
carcinoma.  There was a suggestion of some pulmonary 
parenchymal nodules which possibly reflected pulmonary 
metastasis.  

VA medical records reflect hospitalization in November 1990 
for seizure activity.  It was noted that the veteran had a 
history of melanoma with excision of a lesion from the left 
supraclavicular area in 1985 and of a left axillary mass in 
1987.  The mass in 1985 had a tissue diagnosis of malignant 
melanoma and the tissue diagnosis in 1987 regarding the left 
axillary mass was reactive hyperplasia.  A computerized 
tomography (CT) scan of the thorax in 1990 with contrast 
revealed a 4 by 4 by 4 centimeter right hilar mass with two 
satellite lesions inferior and laterally.  A head CT done at 
Samaritan Hospital where the veteran originally presented 
showed a large area in the left parietal lobe consistent with 
a mass and a large amount of edema around it.  It was noted 
that the veteran had a family history involving cancer which 
had been the cause of death of each of his parents.  The 
assessment was stated as follows: patient with history of 
melanoma now presenting with seizure activity and evidence of 
a mass in the left parietal lobe consistent with right-sided 
neurological abnormalities, probably malignant melanoma 
metastatic to the brain, also metastatic to the lesions he 
presents with now in his left axillary area and submandibular 
area and chest mass and liver mass on his old thoracic CT.  A 
fine needle aspiration of a lesion in the left axillary area 
resulted in a diagnosis of metastatic malignant melanoma.  
The veteran received treatment by radiation and chemotherapy.  
He was also treated for seizure activity which was not 
exhibited again during his hospital stay.    

The report of a VA examination conducted in January 1991 
reflects the following diagnoses:  1. Status post hearing 
impairment, exposed to high intensity loud noises during 
Vietnam in 1971, residual defective mild hearing in 
communication.  Some limited discrimination of voices and 
languages in crowded atmosphere.  2. Status post gun shot 
wound, upper portion, right buttocks, non painful and 
nontender postoperative scar, residual alleged pain over the 
same area during changes in weather especially on cold damp 
weather.  3. Status post generalized seizure disorder, 
adequately controlled by Dilantin 300 milligrams, by mouth 
daily.  Followed by oncology service.  This is related to the 
mass present at the left temporoparietal area, secondary to 
metastasis melanoma.  4. Status post metastasis melanoma, 
axilla, submandibular area and brain, under chemotherapy and 
previous radiation treatment.  

The report of the veteran's final hospitalization in June 
1992 reflects findings of large liver and multiple 
lymphadenopathy.  He died the day after he was admitted.  The 
final diagnoses were melanoma of the scalp with metastasis to 
the liver and brain.  

Entitlement to Service Connection for the Cause of the 
Veteran's Death.

When any veteran dies from a service connected disability, 
the veteran's surviving spouse, children and parents may be 
entitled to dependency and indemnity compensation. 38 
U.S.C.A. § 1310 (West 1991).  Under the applicable criteria, 
a death will be considered to result from a service connected 
disability when the evidence establishes that disability 
incurred in or aggravated by service either caused, or 
contributed substantially or materially to the veteran's 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to constitute a contributory cause of 
death, it must be shown to have contributed substantially and 
materially to the veteran's death; combined to cause death; 
aided or lent assistance to the production of death; or 
resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  It must be shown that there was a 
causal connection. 38 C.F.R. § 3.312.  

Service connected diseases involving active processes 
affecting vital organs are given careful consideration as 
contributory causes of death, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would have rendered 
the veteran materially less capable of resisting the effects 
of other disease primarily causing death.  Id.  The law also 
recognizes that there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, consideration is given as to whether 
there may be a reasonable basis for holding that a service-
connected disability was of such severity as to have a 
material influence in accelerating death, particularly where 
the service-connected disability affected a vital organ and 
was of itself of a progressive and debilitating nature.  Id.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Where a veteran served for 90 days or more during a period of 
war, and a chronic disease such as carcinoma becomes manifest 
to a degree of 10 percent or more within one year of 
separation from service, or a disease associated with 
exposure to certain herbicides agents listed in 38 C.F.R. §  
3.309 (1996) will be presumed to have been incurred in 
service, under the circumstances outlined in 38 U.S.C.A. 
§§ 1112, 1113, 1116 (West 1991 & 1995); even though there is 
no evidence of such disease during service.  38 U.S.C.A. 
§§ 1101,1112, 1113, 1116 (West 1991 & 1995); 38 C.F.R. 
§§ 3.307(a), 3.309 (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to the herbicide agent, 
unless there is affirmative evidence to the contrary.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visiting in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma, other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), acute and subacute 
peripheral neuropathy and prostate cancer. 38 C.F.R. 
§§ 3.307, 3.309(e). 

The presumptive diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne or porphyria cutanea tarda, and acute or 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a) (6) 
(ii) (1998).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act Pub. L. NO. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the appellant has presented a well grounded claim; 
that is, a claim which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
her claim as any such additional development would be futile.  
Murphy v.  Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded.  To sustain a well grounded 
claim, the claimant must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet.App. 19 (1993).  A well-
grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in service injury or 
disease and the current disability (medical evidence.) The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown,  
7 Vet.App. 498 (1995). 

At the time of the veteran's death in July 1991, service 
connection had been in effect since January 1972, for 
residuals of gun shot wound to the right buttock with 
retained foreign body, evaluated as 10 percent disabling, and 
bilateral, defective hearing, evaluated as noncompensably 
disabling.  The record reveals no medical evidence to 
indicate that the service-connected disabilities contributed 
to the cause of the veteran's death or had a material 
influence in accelerating death, and the appellant does not 
so claim.  

Rather, the appellant bases her claim on the contention that 
the veteran's death resulted from exposure to Agent Orange in 
service.  In this regard it is noted that service medical 
records are negative for complaints, findings, or diagnosis 
related to pneumonia and metastatic melanoma, the disorders 
which are shown to have been the immediate causes of the 
veteran's death.  The earliest medical evidence of pneumonia 
and metastatic melanoma, which is of record, dates from many 
years after the veteran's discharge from active service.  

Although the record in this case indicates that the veteran 
had service in Vietnam during the Vietnam Era, there is no 
medical evidence of any of the presumptive diseases, at any 
time during or after service.  Although the appellant asserts 
that the veteran's death resulted from "non Hodgkin's 
cancer," she has presented no medical evidence of such 
diagnosis, and the disorders, which caused the veteran's 
death, pneumonia and malignant melanoma are not conditions 
presumably caused by exposure to Agent Orange.  Moreover, the 
record is devoid of medical evidence to indicate an 
etiological relationship between either disorder, and any 
events noted in service, to include exposure to Agent Orange 
or any herbicide in Vietnam.   

Although evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion. King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
appellant regarding the diagnosis of the veteran's fatal 
illness and her contention that there was an etiological link 
between the cause of the veteran's death and exposure to 
herbicides in service, because lay persons (i.e., persons 
without medical training or expertise) are not competent to 
offer opinions concerning medical causation or diagnosis. 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the absence of any medical evidence or opinion to 
support the appellant's contentions, the claim for service 
connection for the cause of the veteran's death is not 
plausible.

Eligibility for Dependent's Educational Assistance Pursuant 
to Chapter 35, Title 38, United States Code

The appellant contends that the veteran's daughter should be 
entitled to receive dependents' educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code.  With limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who:  Died of a 
service- connected disability, or has a total disability 
permanent in nature resulting from a service-connected 
disability, or who died while a disability so evaluated was 
in existence.  38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 
C.F.R. § 3.807(b) (1998).

The veteran in this case is not shown to have died from a 
service-connected disability.  He did not have a permanent 
total service-connected disability, nor was a permanent total 
service-connected disability in existence at the date of the 
veteran's death.  At the time of death service connection was 
in effect for residuals of gun shot wound to the right 
buttock with retained foreign body, evaluated as 10 percent 
disabling, and bilateral, defective hearing, evaluated as 
noncompensably disabling.  None of the criteria necessary for 
eligibility for dependent's educational assistance pursuant 
to Chapter 35, United States Code has been met.  The law is 
clear and precludes eligibility in this case.  Where the law 
is dispositive as is the situation in the instant case, the 
claim must be denied because of the absence of legal merit. 
Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well grounded.  

Entitlement to dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, is 
denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals
